IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
MICHAEL PERSON, ) CASE NO. 51 l 7-CV-l 274
)
Petitioner, )
) IUDGE DONALD C. NUGENT
v. )
) MAGISTRATE IUDGE
) JONATHAN D. GREENBERG
KIMBERLY CLIPPER, Warden )
) MEMORANDUM OPINION
Respondent. )

This matter comes before the Court upon the Report and Recommendation of Magistrate
Judge Jonathan D. Greenberg. The Report and Recommendation (ECF #19), submitted on January
23, 2019, is hereby ADOPTED by this Coult. As such, Petitioner Michael Person’s (“Petitioner’s”
or “Person’s”) 28 U.S.C. § 2254 habeas corpus petition (ECF # l) is DENIED.

Procedural and F actual Background

This case arises from Petitioner’s conviction in Summit County, Ohio Court of Common
Pleas for one count of rape, two counts of complicity to commit rape, one count of felonious assault,
and one count of kidnapping. Petitioner Was also found guilty of a sexually violent predator
specification as to the rape and complicity to commit rape charges (ECF #l9 at 3). On October lO,
2014, the state trial court sentenced Petitioner to ten (l 0) years to life in prison for each of the rape
and complicity to commit rape convictions; five (5) years imprisonment for the felonious assault
conviction; and eleven (l l) years imprisonment for the kidnapping conviction The sentences for

rape, complicity to commit rape, and kidnapping were to be served consecutively to each other and

the sentence for felonious assault was to be served concurrently with the other charges, for a total
sentence of forty-one (41) years to life in prison. (Ia'. at 4).

On Novernber 26, 2014, Petitioner perfected an appeal within the state court system and his
conviction was affirmed on February 24, 2016. (Id. at 4-5). Petitioner did not timely appeal the state
appellate court judgment and on May 31, 2016, he filed a Motion for Leave to file a Delayed Appeal
and Notice of Appeal to the Supreme Court of Ohio. On July 27, 2016, the Supreme Court of Ohio
denied Person’s Motion and dismissed the appeal. (Id. at 5).

On June 16, 2017, this Court received Person’s Petition for Writ of Habeas Corpus pursuant
to 28 U.S.C. § 2254 (ECF #1) and on August 7, 2017, Person filed a Motion to Amend his Petition
(ECF # 6) seeking to add two additional grounds for relief. (Ia’. at 5-7). Respondent moved to dismiss
the Petition (ECF #8) on grounds that it was time barred by the Anti-Terrorism and Effective Death
Penalty Act of 1996 (the “AEDPA”), or in the altemative, the claims were not cognizable or had
been procedurally defaulted. (Id. at 7). On September 13, 2017, Petitioner filed a combined Brief in
Opposition and Motion to Hold his Petition in Abeyance (ECF #9), to which Respondent filed an
Opposition on September 27, 2017. (ECF #10). On November 8, 2017, this Court denied
Respondent’s Motion to Dismiss the Petition, denied Petitioner’s Motion to Hold his Petition in
Abeyance, and granted Petitioner’s Motion to Amend, ordering that Person file his Amended Petition
on or before December 27, 2017. (Id. at 9).

Petitioner did not file his Amended Petition and on Februaiy 21, 2018, Magistrate Judge
Greenberg issued an Order stating that in light of Person’ s pro se status, the Court would nonetheless
consider the additional claims set forth in Petitioner’s Motion to Amend. (Ia’.). On October 26, 2018,

after receiving an extension of time, Petitioner filed his Traverse. (ECF #18).

Pursuant to 28 U.S.C. § 636 and Local Rule 72.2, this matter was referred to Magistrate
Judge Jonathan D. Greenberg for the preparation of a report and recommendation Magistrate Judge
Greenberg issued his Report and Recommendation (ECF #19) on Januaiy 23, 2019, recommending
that Petitioner’s Writ of Habeas Corpus be denied. Obj ections to the Report and Recommendation
were to be filed within fourteen (14) days of service Person was granted an extension and on March
15, 2019, Petitioner filed his Objections to the Magistrate Judge’s Report and Recommendation.
(ECF #21).

Standard of Review for a Magistrate Judge’s Report and Recommendation

The applicable district court standard of review for a magistrate’ s report and recommendation
depends upon whether objections were made to that report. When objections are made to a report
and recommendation of a magistrate judge, the district court reviews the case de novo. Fed. R. Civ.
P. 72(b) provides this standard of review. It states, in pertinent part, the following:

The district judge to whom the case is assigned shall make a de novo determination

upon the record, or after additional evidence, of any portion of the magistrate judge’s

disposition to which specific written objection has been made in accordance with this

rule. The district judge may accept, reject, or modify the recommended decision,

receive further evidence, or recommit the matter to the magistrate judge with

instructions
However_. “when no timely objection is filed, the court need only satisfy itself that there is no clear
error on the face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72 advisory
committee’s notes (citations omitted).

The U .S. Supreme Court stated: “It does not appear that Congress intended to require district

court review of a magistrate judge’s factual or legal conclusions, under a de novo or any other

standard, when neither party objects to these findings.” Thomas v. Arn, 474 U.S. 140, 150 (1985).

UJ

As Petitioner has filed Objections (ECF #21), this Court reviews the Report and Recommendation
de novo.
Discussion

The Court has carefully reviewed the Report and Recommendation and agrees with the
findings set forth therein. The Court finds Magistrate Judge Greenberg’s Report and
Recommendation to be thorough, well-written, well-supported, and correct. After a de novo review
of the record and Petitioner’s Objections (ECF #21), the Court ADOPTS the Report and
Recommendation of Magistrate Judge Greenberg. (ECF # 19). Petitioner’s 28 U.S.C. § 2254 habeas

corpus petition (ECF # 1) is DENIED.

Certificate of Appealability
Pursuant to 28 U.S.C. § 225_), the Court must determine whether to grant a certificate of
appealability as to any of the claims presented in the Petition. 28 U.S.C. § 2253 provides, in part,
as follows:

(c)(l) Unless a circuit justice or judge issues a certificate of appealability, an appeal
may not be taken to the court of appeals from -~

(A) the final order in a habeas corpus proceeding in which the detention complained
of arises out of process issued by a State court; or

(B) the final order in a proceeding under section 2255.

(2) A certificate of appealability may issue under paragraph (l) only if the applicant
has made a substantial showing of the denial of a constitutional ri ght.

(3) The certificate of appealability under paragraph (1) shall indicate which specific
issue or issues satisfy the showing required by paragraph (2).

ln order to make “substantial showing” of the denial of a constitutional right, as required

under 28 U.S.C. § 2255(c)(2), a habeas prisoner must demonstrate “that reasonable jurists could
debate whether . . . the petition should have been resolved in a different manner or that the issues
presented were ‘adequate to deserve encouragement to proceed further.”` Slack v. McDam'el, 529
U.S. 473, 120 S. Ct. 1595, 146 L. Ed. 2d 542 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893
n.4, 103 S. Ct. 3383, 77 L. Ed. 2d 1090 (1983).)

Where a district court has rejected the constitutional claims on the merits, the petitioner must
demonstrate only that reasonable jurists would find the district court‘s assessment of the
constitutional claims debatable.or wrong Slack, 529 U.S. at 484. Where the petition has been denied
on a procedural ground without reaching the underlying constitutional claims, the court must find
that the petitioner has demonstrated that reasonable jurists could debate whether the petition states
a valid claim of the denial of a constitutional right and that reasonable jurists could debate whether
the district court was correct in its procedural ruling. Id. “Where a plain procedural bar is present and
the district court is correct to invoke it to dispose of the case, a reasonable jurist could not conclude
either that the district court erred in dismissing the petition or that the petitioner should be allowed
to proceed further.” Id.

For the reasons thoroughly discussed in the Magistrate Judge’s Report and Recommendation,
a reasonable jurist could not conclude that this Court’s assessment of Petitioner’s claim is debatable

or wrong Accordingly, the Court declines to issue a certificate of appealability

rr ls so oRDERED. M¢ 45 c ZL

DoNALD C.'NUGE
United States District dge

DATED; b 20

